PER CURIAM.
This appeal concerns the correctness of a summary final judgment rendered in favor of appellee/plaintiff and against appellant/defendant in an action for a declaratory judgment wherein appellee, a passenger in an uninsured motor vehicle which collided with a motor vehicle insured by appellant, sought a determination of his right to collect personal injury protection benefits from appellant.
The sole issue for our determination is whether an insurer of a motor vehicle under a Florida no-fault policy must pay personal injury protection benefits to a passenger in an uninsured motor vehicle which collides with the insured vehicle, when that passenger neither owns nor operates a motor vehicle and does not reside with anyone who does so own or operate a motor vehicle.
We believe that, pursuant to our recent decision in State Farm Automobile Insurance Company v. Kraver, 364 So.2d 1259 (Fla. 3d DCA 1978) and the clear dictates of Section 627.736(4)(d), Florida Statutes (Supp.1976), we must answer the above query in the negative.
Accordingly, the summary final judgment appealed from is hereby reversed, and the cause remanded with directions to enter judgment in favor of appellant.
Reversed and remanded with directions.